Citation Nr: 1706799	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  06-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder, to include entitlement to an extra-schedular rating, based on the collective impact of all the Veteran's service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from July 1987 to July 1990.  

This case comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2016 the Board remanded the issue decided herein to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for further appellate review.

The Board acknowledges that several additional issues have been perfected on appeal, and were the subject of a November 2008 Board remand.  However, those issues have not yet been re-certified to the Board.  The Board's review of the claims file reveals that the AOJ may still be taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

During the entire period of the claim, the Veteran's major depression has been manifested by social and occupational impairment that most nearly approximates deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for major depressive disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected depressive disorder, most recently in March 2014.  Additionally, the Board notes the RO obtained an addendum medical opinon from the March 2014 VA examiner in May 2016.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.



Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's major depression has been service-connected since January 2009.  An initial 70 percent disability rating has been assigned for the Veteran's depression, which is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70







Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9434.

The evidence considered in determining the level of impairment under the Rating Schedule for major depression is expressly not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning (GAF) score of 51-60 for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.  

Here, the Board notes at the outset that the December 2009 VA examiner assessed a GAF score of 55.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's Houston VA Medical Center (VAMC) records show minimal outpatient therapy for his psychiatric disorder, and do not indicate he is presently prescribed continuous medication to control his manifestations.  In addition, the evidence indicates the Veteran is presently gainfully employed.  

In the course of his December 2009 VA examination, the Veteran showed notable signs of a mood disturbance, and the examiner found his affect and mood to be depressed.  The Veteran did not maintain eye contact throughout the examination, and the examiner also found impaired impulse control with periods of unprovoked irritability and violence.  The Veteran stated he lost his temper 3-4 times a week, but communication and speech were found to be normal during examination.  The Veteran exhibited impairment in attention and focus, and stated he was not able to concentrate 25 percent of the time.  He denied panic attacks, but stated he did not trust anyone.  No delusions or hallucinations were reported or observed during the examination.  The Veteran stated he engaged in obsessional rituals such as checking windows in his home and paperwork at his job.  The examiner found his thought processes were appropriate and his judgment unimpaired.  The Veteran reported passive suicidal thoughts, but denied ever requiring emergent care for his psychiatric disorder.  He also denied homicidal thoughts.  In sum, the examiner concluded the Veteran's psychiatric disorder caused deficiencies in most areas.   

The Veteran underwent a second VA examination in March 2014, wherein he again endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty establishing and maintaining work and social relationships, impaired concentration, and suicidal ideation.  The examiner also found the Veteran's symptoms result in deficiencies in most areas.  

In a May 2016 addendum, the March 2014 VA examiner indicated the Veteran had not received any mental health treatment from 2007 to 2016.  He also screened negative for depression on several occasions between 2002 and 2015.  The examiner noted the Veteran had only received one prescription for depression medications.  After a careful review of the record, the examiner found the Veteran's patterns of reporting depression either call into question his credibility, or illustrate an intermittent pattern of depression.  

In sum, the manifestations of the depression throughout the pendency of the claim have been described as moderate symptoms resulting in deficiencies in most areas.  His social isolation and irritability, as reported in the above-noted VA examinations, have resulted in impaired occupational and social relations.  The Veteran has stated he experienced frequent anxiety, as well as depressed mood at least weekly.  He also endorsed problems with memory and concentration.  Additionally, the VA examiners have noted evidence of an anxious and depressed mood, as well as a chronic sleep impairments.  Further, the Veteran has consistently reported experiencing a passive suicidal ideation.  The Board finds these symptoms most closely approximate the criteria for a 70 percent rating for major depression. 

While the Veteran had suicidal ideations, there was no evidence of plan or intent.  Further, there was no evidence of delusions, hallucinations, or grossly inappropriate behavior noted.  His speech was described as normal, and though the Veteran has reported an impaired impulse control, there is no indication that his behavior has resulted in total occuapational and social impairment.  Rather, the record shows the Veteran has been gainfully employed throughout the period of the appeal.  Additionally, the Veteran was also able to perform activities of daily living and was oriented to person, time, and place.  While the Veteran endorsed memory impairment, there is no indication that his memory was so impaired that he forgot names of close relatives, his own occupation, or his own name.  No medical professional ever opined, and the evidence does not otherwise show, that the social and occupational impairments from the disability more nearly approximated the total impairments required for a 100 percent rating at any time during the period of the claim.  Accordingly, the claim must be denied.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran and others, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of 70 percent.

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the level of occupational and social impairment caused by the disability fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In his February 2016 brief, the Veteran through his representative, has asserted an extra-scheduler rating is warranted for his psychiatric disorder, because his multiple other service-connected disabilities have contributed to his psychiatric disorder.  The Board notes that in determining whether a case should receive extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Recently, in Johnson v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  As such, the Board acknowledges that an extraschedular rating may be assigned for a single disability in extraordinary cases when the manifestations of the disability are not adequately contemplated by the established criteria provided in the rating schedule; alternatively, an extraschedular combined rating may be assigned when effect of the disabilities in concert is exceptional and not captured by the separate scheduler evaluations.  

In a June 2016 decision, the Director of Compensation Service determined an extraschdular rating was not warranted in this case.  For reasons that will be explained more fully below, the Board agrees.  Initially, the Board notes the Veteran has been in receipt of a 100 percent schedular rating, which preceded the initial grant of service connection for his psychiatric disorder.  As such, any assertion of entitlement to a combined extra-schedular rating under Johnson is without merit, because there simply is no basis in the law for entitlement to a rating in excess of 100 percent.  Next, the Board notes that the representative's argument misses the mark by a wide margin.  In essense, the representative has asserted that because the Veteran's other service-connected disabilities contributed to the development of his psychiatric disability, an extraschedular rating is warranted.  That is simply not the case.  Though those disabilities may have indeed caused his psychiatric disability, both those disabilities and his psychiatric disability have been contemplated by the rating schedule.  

In Thun the Court articulated a two prong analysis for extra-scheduler consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first question is whether the scheduler rating criteria adequately contemplate the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the veteran's disability has been adequately appraised by the rating schedule.  Such is the case in this instance.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  

In this case, the Board has found the Veteran's disability does not break from the "governing norm," as the disability-major depressive disorder-is expressly contemplated by the rating schedule.  As such, the condition does not satisfy the first criteria for submission for extra-schedular consideration, as the condition is not considered an exceptional or unusual disability picture.  

Although his representative has asserted the Veteran's other service-connected disabilities contributed to the development of his major depression, and as such, his major depression should receive an extraschedular rating, the Board does not find that to be the case.  The mere fact that the Veteran's other service-connected disabilities contributed to the development of his psychiatric disorder, does not in any way establish his psychiatric disorder is somehow an exceptional or unusual disability picture.  

Further, assuming arguendo the Veteran's psychiatric manifestations have not been expressly contemplated by the schedular rating criteria, the Board still finds an extra-scheduler rating is not warranted.  This follows, because neither the Veteran nor the record show his psychiatric disorder has caused either marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  For the forgoing reasons, the Board finds the Veteran's major depressive disorder simply does not warrant an extra-scheduler rating.


ORDER

Entitlement to a rating in excess of 70 percent for major depressive disorder is denied. 




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


